Citation Nr: 0522099	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-31 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

FINDINGS OF FACT

1.  The veteran has a current low back disability manifested 
by bulging discs at L4-L5 and L5-L6.

2. The is an approximate balance of evidence for and against 
as to the question of whether the veteran's low back 
disdability is a a result of injury in service.

CONCLUSION OF LAW

The grant of service connection is warranted for low back 
disability manifested by bulging discs at L4-L5 and L5-L6.  
38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical show that the veteran was seen for complaints 
of back pain in January 1973.  He indicated that he was 
moving lockers when the pain began.  The impression was 
probable low back strain.  X-rays of the lumbar spine was 
within normal limits.  The veteran was seen again six days 
later and stated that the medication he was given did not 
help.  The veteran's separation examination dated in May 1973 
showed normal clinical evaluation of the spine, other 
musculoskeletal.

VA x-rays of the lumbosacral spine in August 2000 showed mild 
degenerative joint disease of the lumbar spine with 
transition of S1.  The intervertebral disc spaces were not 
narrowing.  There was no spondylolysis or spondylolisthesis.  
X-rays of the cervical spine showed mild degenerative spurs 
detached at the anterior/inferior margin of C4-C5.  Loss of 
cervical lordotic curve was present.  There were no 
significant neural foramina narrowing.

A radiology report from M.M., M.D., dated in August 2000 
indicated that an examination was performed at the VA Medical 
Center and copy films were obtained.  It was noted that the 
x-rays showed minimal degenerative change seen in the lumbar 
spine.  The vertebral body and disc space heights were 
uniform.  No fracture or subluxation was demonstrated.  There 
was no evidence of bone destruction.  

A September 2000 MRI conducted by Evanston Northwestern 
Healthcare showed small disc protrusions at multiple levels 
in the lumbar spine.  This was most marked on the right side 
just below the disc level at the L3-L4 level.  There was 
probable disc extrusion in the lateral recess.  Central 
protrusion was otherwise most marked at the L4-L5 level.  

Progress notes from Robert R. McCormick University Clinics 
dated August 2000 to October 2002 showed in August 2000 
marked limitation of flexion and straight leg raising test 
was negative bilaterally.  Follow up strain after injury to 
back was noted.  In September 2000 pain radiating to the 
right side down the right leg was noted.  Straight leg 
raising was positive at 60 degrees on the right.  The veteran 
was informed that a MRI was scheduled of the lumbosacral 
spine.  The veteran reported severe pain.  A preliminary MRI 
reported a disc herniation at the L3-L4 level.  In October 
2002, the veteran returned to the clinic to obtain a work 
release form and a statement that he was released from all 
restrictions.  The veteran stated his back was doing better.  
There was intermittent low back pain with radiation 
occasionally to the right calf and right foot.  The veteran 
had mild limitation of flexion.  

A radiology report from Evanston Northwestern Healthcare 
dated in August 2002 showed mild anterior wedging of T11; 
otherwise essentially normal examination.

An October 2002 VA treatment note indicated that the veteran 
had been scheduled to attend the KT Gym Wellness Group 
Exercise Program 2-3 times a week as an outpatient.  It was 
noted that the exercise program was a moderate level and 
consisted of range of motion, flexibility, mild 
strengthening, and light aerobic exercises.  It was noted 
that the veteran did not complain of pain.

At his January 2003 VA examination, it was noted that in 1973 
there were two sick call visits regarding low back pain after 
moving some lockers and six days later his call visit was 
noted with low back pain for two weeks.  The x-rays of the 
lumbar spine were normal.  There were no other low back 
notations on his sick call records.  The veteran reported 
that he had low back pain that came and went for the past 30 
years since he was discharged from the service.  He indicated 
that in cold weather he had pain down to his lateral ankles.  
He was on no medication.  The veteran reported that he could 
not lift anything without pain.  It was noted that the 
veteran worked at the VA hospital as a drug counselor.  The 
examiner noted no subsequent sick call visits in the last two 
years regarding low back pain.  The examiner indicated that 
the veteran had physical therapy in October and was in a 
wellness group and he noted no complaints of pain.  

The examination showed the veteran to be significantly obese 
with weak abdominal muscles.  He walked well and stood with a 
normal lumbar lordosis.  There was no palpable spasm in the 
lumbar paravertebral muscles whether erect or prone.  The 
lumbar spine easily flexed 90 degrees, extended 30 degrees, 
and laterally bended 30 degrees in each direction.  There 
were lots of moans and groans with lumbar spine motion, but 
no weakness was observed.  The straight leg raising was 
negative bilaterally.  The reflexes in the lower extremities 
were positive and equal with no motor weakness.  The lumbar 
spine had no lack of endurance or of coordination.  It was 
noted that x-rays of the lumbar spine were normal, as was the 
x-rays of the hip and sacroiliac joints.

The final diagnosis was complaint of recurrent low back pain 
with no objective evidence of any significant abnormality.  
The examiner indicated that the bulging discs were considered 
normal.  There was no evidence of any neuropathy or 
radiculopathy.  More likely than not, there was no direct 
correlation between his current situation and his one episode 
of low back pain 30 years ago while he was on active duty.  
There was no disability noted.  The examiner noted that the 
veteran walked briskly up and down the halls here frequently.

A letter from M.O., M.D., dated in May 2003 indicated that 
the veteran was treated on and off for the past twenty-five 
years for pain in the lumbosacral spine radiating to the 
right thigh and leg.  The pain at times was very severe 
interfering with activity of daily living.  The condition was 
aggravated by repeated injuries at work.  According to the 
veteran, he claimed that he sustained some injuries in 
service.  On examination, there was tenderness of the right 
ischial notch with radiation to the right leg.  Lassage and 
straight leg rising was 4+ positive on the right.  The 
bending of the spine was markedly impaired.  

A VA treatment record dated in July 2003 indicated that the 
veteran reported to the clinic for review and examination in 
reference to his chronic low back pain.  It was noted that 
according to the veteran's clinical history, his military 
sick call record showed that he reported in January 1973 for 
low back pain radiating to his right lower extremity after he 
moved wall lockers.  The veteran was experiencing frequent 
recurrence of the low back pain radiation to the right lower 
extremity along side this lateral aspect, occasionally with 
numbness.  It was noted that the veteran was seen two or 
three years ago and diagnosed with herniated nucleus pulposus 
of the lumbar spine.  The veteran did not report any recent 
emergencies or hospitalizations.

There was no history of muscle spasms or muscle weakness, 
swelling of joints, or redness of the joint skin.  There was 
no history of chronic or recurrent headaches, blurred vision, 
diplopia, fainting episodes, blackouts, or weakness of an 
isolated extremity, paralysis, or paresis.

There were no apparent deformities of the back or scars.  
There was no apparent muscle spasms, tenderness on pressure 
of the spinal processes of the L3-S1 and the right S1 joint.  
Flexion was limited to 35 degrees.  

The assessment indicated recurrent low back pain with 
radiation to the right lower extremity; initial possible 
causative injury, service connected.  CT of the lumbar spine 
showed bulging disc at L4-L5 and L5-L6 (S1).  There was no CT 
evidence for herniated nucleus pulposus or stenosis of the 
lumbar spinal canal.  

A letter from M.O., M.D., dated in July 2003 indicated that 
the veteran was examined because of pain in the lumbosacral 
spine radiating to the right thigh and left typical of lumbar 
disc pathology with right sciatica.  It was noted that the 
above condition was aggravated by marked obesity.  The 
examiner noted that he treated the veteran previously for the 
above condition many years ago and according to the veteran 
he related his condition to an injury during the service.  
The examiner indicated that the veteran brought with him 
records from the Orthopeadic Clinic of North Chicago in which 
a CT scan was performed revealing a bulging lumbar disc.  The 
veteran underwent repeated epidural blocks for the above 
condition.  The examiner indicated that his own experience 
from working in the Pain Clinic at the University of Illinois 
was that this patient even with bulging disc had excessive 
disability related to previous back injuries.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated January 2003 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The January 2003 letter indicated that the RO had 
received the veteran's claim for entitlement to service 
connection for a back disability.  The letter informed the 
appellant of what the evidence must show to establish 
entitlement to the benefit he wanted.  

The January 2003 letter informed the appellant that he had a 
year from the date of the letter to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the January 2003 letter was sent, the veteran was 
afforded a VA examination in January 2003.  A rating decision 
was issued in February 2003.  The veteran submitted private 
medical evidence and additional VA records were added to the 
file.  A statement of the case was issued in September 2003.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The service medical records include references to a low back 
injury, and the recent medical reports demonstrate that the 
veteran currently has a low back disability manifested by 
bulging discs at L4-L5 and L5-L6.  Therefore, the question 
that must be resolved in this case is whether the current 
disability is the result of the injury in service.

The record includes conflicting medical reports regarding the 
origins of the veteran's current low back disability.  One VA 
examiner has reviewed the record and, in a report dated in 
January 2003, concluded that "bulging discs are considered 
normal," and that "more likely than not, there is no direct 
correlation between his current situation and his one episode 
of low back pain 30 years ago while on active duty."  
Furthermore, recent private medical reports refer to injuries 
incurred at work in the years following service.

In contrast, several medical reports provide support for the 
veteran's claim.  Recent treatment records associate the 
veteran's bulging discs with pain and the private medical 
reports indicate that the pain has been under treatment for 
many years.  A VA examiner who saw the veteran in July 2003 
concluded that a possible initial cause of the veteran's low 
back pain with radiation to the right lower extremity was the 
injury he incurred in service.  Statements from the veteran's 
private physician also weigh in favor of the claim in that, 
according to these statements, the veteran's back pain has 
been present for as long as twenty-five years or more.  It 
must also be noted that, while the private physicians refer 
to post service injuries, these statements characterize the 
post-service injuries as aggravating the back pain, thereby 
implying that the disability had its origins before the 
veteran incurred the post-service injuries.

In view of the significant evidence on both sides of the 
question, the veteran, in accordance with 38 U.S.C.A. § 5107, 
must be given the benefit of the doubt.  For this reason the 
evidence supports a finding that the veteran's disability, 
bulging discs at L4-L5 and L5-L6, is the result of an injury 
in service.  Therefore, the grant of service connection is 
warranted. 

ORDER

Entitlement to service connection for a back disability, 
bulging discs at L4-L5 and L5-L6 is granted.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


